DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/19/21 and 1/14/22 is being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 11/19/21.  Claims 1-4, 7-9, 19, 21-23 are currently pending.

Allowable Subject Matter
The indicated allowability of claims 2-4 and 21-23 is withdrawn upon reconsideration of reference(s) to Vivo.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by vivo, (ANR for EN-DC and NR Standalone); R2-1804508; Sanya, China, 16th - 20th April 2017; Pages 1-5 (hereinafter “Vivo”).
Regarding claim 1, Vivo teaches a measurement reporting method applied to a User Equipment (UE), wherein the measurement reporting method comprises:
starting a timer (T321) according to a measurement configuration of a target cell (neighboring or target cell) transmitted by a network side (serving cell) (UE starts T321 when it is configured to report CGI of one neighboring cell by a serving cell) [p. 1, Section 2.1];
determining, before the timer expires, that identification information (SIB1) of the target cell cannot be obtained (UE may fail to obtain SIB1 of a cell) [p2. Observation2]; and
transmitting (report), before the timer expires (does not wait for T321 expiry), second indication information (explicit indication) to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell (no global cell ID is present) or Remaining Minimum System Information (RMSI) (SIB1 is not present in the target cell) (UE can report to the serving cell immediately before T321 expiry explicit indication that no global cell ID is present or SIB1, which is also known as RMSI, Is not present in the target cell) [p. 2, Observation5, Proposal1].
Regarding claim 2, the measurement reporting method according to claim 1, further comprising:

Regarding claim 3, Vivo teaches the measurement reporting method according to claim 1, wherein determining before the timer expires that identification information of the target cell cannot be obtained comprises:
obtaining, before the timer expires, information of the Master Information Block (MIB) of the target cell according to the measurement configuration (UE reads MIB of target cell) [p. 2, Observation5]; and
when the information of the MIB carries a first indication (pdcchConfigSIB1) indicating that the target cell does not broadcast RMSI (“SIB1 not present”), determining that the identification information of the target cell cannot be obtained (UE determines that no global cell ID is present by reading pdcchConfigSIB1 of MIB as one code-point) [p.2, Agreements].
Regarding claim 4, Vivo teaches Attorney Docket No,: 60193/PIUS2020549Clthe measurement reporting method according to claim 3, wherein the first indication is represented by one or several predetermined code points (code-point) or a combination of the predetermined code points, wherein the one or more predetermined code points are carried by one field (pdcchConfigSIB1) in the information of the MIB, and the combination of the predetermined code points is carried by multiple fields in the information of the MIB (pdcchConfigSIB1 may have a code-point that represents “SIB1 not present”) [p. 2, Agreements].
Claim 19 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 21 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 22 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 23 recites similar subject matter as claim 4 and is therefore rejected on the same basis.


Allowable Subject Matter
Claims 7-9 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 19, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment to independent claims 1 and 19 adding the subject matter of previously objected claims 5-6 and 24-25 changed the scope of the claims because the limitations were not included in their entirety.  Previously objected claims 5 and 24 recited “reporting explicitly or implicitly” and claims 6 and 25 recited “explicitly reporting” both of which were not included in the amendment.  Therefore Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647